Exhibit 10.9

 

[g22901kei001.jpg]

 

February 5, 2010

 

Paula Puleo

724 Lowell St

Dallas, TX 75214-4641

 

Dear Paula,

 

Congratulations! On behalf of Michaels Stores Inc., I am pleased to confirm your
offer for the position of Senior Vice President & Chief Marketing Officer,
reporting to John Menzer with the effective date of February 22, 2010, unless
otherwise agreed upon. Pursuant to the successful completion of your background
investigation, the following confirms the details of our offer:

 

Base Salary

 

Effective your first day of employment, your bi-weekly salary will be $11,538.47
($300,000.22 annualized). Your salary increases will be consistent with our
policy of advancement on an individual merit basis and will be prorated in
accordance with your start date and company guidelines. Members of our corporate
staff typically receive their annual performance appraisal in April, based upon
their results during the prior fiscal year. Given the timing of your start date,
your first formal appraisal and any prorated merit increase is expected to occur
in April of 2011.

 

Bonus

 

You will be eligible to participate in our Senior Vice President Bonus Plan in
Fiscal Year 2010, which is based upon your results regarding established bonus
criteria associated with the bonus plan for your position. In this plan you have
the potential to earn a max bonus payout up to 80% of your eligible base salary.
Of the 80% (max) potential, 40% (target) is for attaining plan results, and an
additional 40% is allocated for attaining results above the plan. Bonus payments
normally occur in April of each year and will be prorated in accordance with
your actual time in the position and are scaled according to the year end level
of performance achieved, in accordance with your Bonus Plan.

 

Sign-on Bonus

 

Payable within (30) days of your start date, you will receive a one-time sign-on
bonus of $35,000.00 (gross). Please note, in accordance with company policy, any
associate who voluntarily leaves the company or is terminated for misconduct
within 12 months from the start date will be required to reimburse the company
for any and all monies paid for a sign-on bonus.

 

Long Term Incentive Plan and Co-Investment Opportunity

 

As a Senior Vice President, you will be eligible to participate in the 2006
Equity Incentive Plan at the Senior Vice President level. Attached is a
Compensation Illustration which describes the proposed Senior Vice President
stock option grant level and the equity potential of such option grant. This
illustration is not and shall not be considered to be an offer of securities.

 

Benefits

 

·                  You and your family will be eligible to participate in our
comprehensive executive medical, dental and vision plans at no cost to you. The
medical and dental plans provide for all medically necessary care without a
deductible or coinsurance provided you use an In-network provider. Your coverage
will begin on your first day of employment, after completing our enrollment
process. Additionally, after 90 days, you will receive at no cost $50,000 of
Basic Life Insurance and Accidental Death and Dismemberment coverage. You may
also purchase group supplemental life insurance for yourself, your spouse and
any dependents and participate in our flexible spending accounts.

 

·                  Through our Executive Life and Savings Program, you will be
covered for $1,000,000 of company paid Group Variable Universal Life Insurance
upon starting work for Michaels Stores. This coverage also provides a
tax-advantaged opportunity for savings.

 

·                  You will also be enrolled, at no cost to you, in our
Executive Short Term Disability Plan and Executive Long Term Disability Coverage
on your first day of active employment.

 

--------------------------------------------------------------------------------


 

·                  You and your spouse are also eligible for an annual Executive
Physical at the Cooper Clinic.

 

·                  After you have completed six months of active service, you
will be eligible to participate in our 401(k) Plan. This plan offers you a 50%
match on the first 6% of your earnings that you contribute to the Plan, a
variety of investment options, and the flexibility to perform daily fund
transfers. During calendar year 2010, the IRS allows you to contribute a maximum
of $16,500 pre-tax dollars to the Plan; however, you may be limited to a lesser
amount due to the IRC discrimination testing results each year. The Highly
Compensated Employee (HCE) 401(k) contribution limit for 2010 is 2%. You may
rollover any distribution from a prior employer’s qualified retirement plan
immediately without waiting six months.

 

·                  You will be eligible to receive three (3) weeks of paid
vacation in your first year of employment, following your 90th day of
employment. Additional vacation time will be earned in accordance with company
policy.

 

·                  Sick days and personal days will be earned in accordance with
company policy.

 

·                  With certain restrictions, you will be entitled to receive a
25% discount on merchandise purchased in our Michaels and Aaron Brothers stores.

 

Confidentiality and At Will

 

·                  During your employment with Michaels you will receive
confidential, proprietary and trade secret information. Michaels has a vital
interest in maintaining its confidential information. Accordingly, we will rely
upon you to protect the confidentiality such information obtained during your
employment.

 

·                  This is an at-will employment relationship, and either you or
Michaels may terminate the relationship for any reason, with or without cause,
and with or without notice.

 

On your first day of employment you need to bring forms of identification with
you that you may choose from the attached list of “acceptable documents”.

 

Paula, it goes without saying that we look forward to having you join the
Michaels team and look forward to receiving your positive response to this
offer. If you have any questions, please contact me at 972-409-5200.

 

Sincerely,

 

 

 

 

 

Shawn Hearn

 

Senior Vice President – Human Resources

 

 

 

Attachments

 

 

 

cc

John Menzer

 

 

Deedee Forbin

 

 

RESPONSE TO OFFER FORM

 

Please indicate your agreement to the above by signing and dating below. Return
the signed documents to Deedee Forbin fax number (972) 409-1772 and US mail the
original to:

 

Michaels, 8000 Bent Branch Drive, Irving, TX 75063      Attention: Deedee Forbin

 

I,

                            

 accept the offer extended to me by Michaels under the terms outlined in this
letter.

 

(Printed Name)

 

 

/s/ Paula A. Puleo

 

 

(SIGNATURE)

 

(DATE)

 

Please retain a copy of this document for your records.

 

Payment of compensation or benefits (other than base pay) is subject to the
eligibility provisions, individual benefit elections and other terms of the
plans as they apply. For clarification or details concerning any of the plans,
refer to the Plan document. In the event of a conflict between this document and
the Plan document, the Plan document will control, since this is an offer letter
and is only considered a summary of Plan Features. Michaels Stores Inc. reserves
the right to change or cancel any plan details outlined in this offer letter for
any reason in accordance with federal, state or local laws.

 

2

--------------------------------------------------------------------------------